-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated October 28, 2022 is acknowledged.
Priority
This application claims benefit in provisional application 63/046,157 filed on 06/30/2020, provisional application 63/001,759 filed 03/30/2020, and in provisional application 62/984,588 filed on 03/03/2020.
Claim Status
Claims 1-5, 7-12, and 15 are pending and examined. Claims 6, 13, and 14 were cancelled.
Claim 1 was amended. 
Maintained Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention: The claims are drawn to a method of treating Covid-19 infection of a subject in need thereof comprising steps, a, b, c, d, e, f, g, and h.
(2) The state of the prior art: Methods of treating covid-19 are unknown.
(3) The relative skill of those in the art: The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art: Treating viral infections is unpredictable. For example, Infection Disease News (“Unpredictability remains the one constant with seasonal influenza” accessed from published March 17, 2015, pages 1-10) teaches that seasonal influenza epidemics occur each year, but any predictions about the severity of upcoming influenza seasons is often just conjecture, at best. Measles, for instance, is a stable virus. There is a two-shot vaccine series, and immunity is obtained for life. Flu, on the other hand, is inherently unstable and develops quite a few mutations. Antigenic drifts involve smaller mutations that are just enough to make a person susceptible to flu again.
(5) The breadth of the claims: Claims 1-5, 7-12, and 15 require treating Covid-19.
(6) The amount of direction or guidance presented: Page 1 of the specification teaches that applicant’s method of treating a viral infection allows to combat and/or prevent infection of the human body with the COVID-19 virus and/or any other virus. Page 2 of the specification states that the method is used for preventative and curative purposes, where the method is applied to COVID-19 viruses and any other virus. Page 3 of the specification states that the method prevents infection of the human body with the COVID-19 virus. Based on the specification it is apparent that “treating” encompasses curing and preventing a viral infection, broadly, and COVID-19, specifically, in any subject. The claims are not enabled because the present application does not provide any working examples of treating a COVID-19 infection, or any other viral infection, in a subject in need thereof using the claimed method steps.
Considering the breadth of the claims, the unpredictability of viral infections, and the complete lack of working examples, the claims are not enabled for treating a COVID-19 infection. COVID-19 infection is a new illness and based on the state of the art, there is no evidence that it can be treated, prevented, nor cured by the claimed method steps. The applicant has not provided any examples to show that a COVID-19 infection can be treated, cured, or prevented using the claimed method steps a, b, c, d, e, f, g, and h.
(7) The presence or absence of working examples: There are no working examples.
(8) The quantity of experimentation necessary: With regards to treating a COVID-19 infection, it would have been an undue burden in determining implementation of the 8 method steps in the treatment method in any subject that can be infected with such virus. Considering that COVID-19 is a novel virus, it is not even entirely known which organism it is capable of infecting. Thus, there would have been an additional undue burden in determining which organism are encompassed by “a subject in need thereof”.
Examiner’s Response to Applicant’s Arguments
In the remarks dated October 28, 2022, the applicant traversed the enablement rejection.
Applicant’s arguments were fully considered but are not found persuasive for the following reasons: 
The claims are rejected for the lack of enablement because the applicant did not show that claimed method can treat covid-19, as explained in the rejection.  
The statement that methods of treating covid-19 are unknown was made because the examiner performed a prior art search and the search did not recover any relevant prior art. The list of references that the applicant provided was considered, however the teachings in those references are not sufficient to show that the claimed method is enabled. The examiner maintains that references that teach treatments of non-covid-19 infections are not sufficient because the applicant did not provide a nexus between infections treated in said references and covid-19. There is no evidence that methods in the cited references would have treated, cured, or prevented covid-19. The post-filing references concerned with treating covid-19 do not show that the claimed method steps are enabled to treat, prevent, or cure covid-19.  
The examiner considered extrapolating methods of treating non-covid-19 viral infections to treating covid-19, however the examiner could not find the nexus between covid-19 and non- covid-19 viral infections. Therefore, considering the state of the art and the lack of working examples, the claimed method is not enabled for treating covid-19. 
The claims are interpreted in light of specification and the claims are given broadest reasonable interpretation in light of the specification. Throughout applicant’s specification, treating is described as including preventing and curing. For example, page 1 recites “Applicant’s method of treating a viral infection,…, allows for the following: Combat and/or prevent infection of the human body with the COVID-19 virus… Combat and/or prevent the worsening of the infection of the human body by the COVID-19 virus”. Page 2 recites “The method is to be used for preventative and curative purposes.”, “The method of prevention and treating an infection of the body with COVID-19”. Page 3 recites “The method prevents infection of the human body with the COVID-19…”. Page 4 recites “The method prevent the development of the COVID-19 virus in the digestive and intestinal tracts…”. In view of the teachings of the specification, it is readily apparent that treating encompasses curing and preventing. Broadest reasonable to interpretation of “treating”, in view of applicant’s specification, includes “curing” and “preventing”. 
The art cited under “(4) The predictability or unpredictability of the art” was relied upon to show that viruses are unpredictable. Unstable viruses such as influenza mutate, whereas stable viruses such as the measles do not mutate. Mutations contribute to unpredictability of disease caused by the viruses. It is irrelevant how the viruses in those prior art references were treated. The point of the references was to show unpredictability. In an enablement rejection, the Office is not required to compare the claimed invention to the art of treating viruses that match the nature of the claimed invention. 
	
The applicant has not shown evidence that the claimed method encompasses any embodiments that work. The Office’s statement that the relative skill of those in the art is high does not mean that there would have been no undue experimentation. The claimed method is a method of treating a viral infection, thus the relevant skill would have been high because a subject practicing the method would have been a medical professional.
Applicant’s entire specification was considered, however the specification does not show evidence that the claimed method works. Pages 2-5 teach different mechanism, however that is not sufficient as evidence that the claims are enabled in treating, preventing, or curing covid-19. The specification describes kits showing how the claimed elements may be arranged, however there is no evidence that administering said kits treats, cures, or prevents covid-19. Similarly, pages 8-15 describe in further detail how to perform each of the steps, however there is no evidence that performing said steps would have accomplished treating, curing, or preventing covid-19.
References related to treating covid-19 and other respiratory illnesses were fully considered, but are not sufficient to show that the claimed method is enabled because the references do not teach that claimed method steps can treat covid-19. To further clarify, Kawira and Eggers require the use of iodine, which is not claimed. Usachev teaches antiviral activity of tea tree oil and eucalyptus oil on influenza. Hayashi teaches effects of cinnamaldehyde on influenza. The applicant has not shown why the results in these references provide enablement to the claimed method.
The post-filing references were considered, however none of the cited refences show that claimed method steps are enabled for treating covid-19. Vergara-Buenaventura teaches using antiseptic mouthwashes in dentistry. The conclusion of the study was that clinical studies are required to evaluate the efficacy of antiseptic mouthwashes on SARS-CoV-2, and research is urgently needed to determine its potential for use against this new virus. Seneviratne teaches efficacy of commercial mouth rinses on SARS-CoV-2. Burton teaches the use of antimicrobial mouthwashes and nasal sprays to protect healthcare workers. It is noted that the claimed method does not require use of anti-septic and antimicrobial mouthwashes.     
Baxter teaches nasal saline irrigation with alkaline saline and povidone-iodine saline. Frank teaches in vitro efficacy of a povidone-iodine nasal antiseptic for inactivation of SARS-CoV-2. The claimed method does not require the use of alkaline saline nor povidone-iodine saline. 
Panikar teaches a computations study of molecular interactions of covid-19 with essential oils. Panikar concluded that there are binding interactions between E. globulus and C. citrodora and SARS-CoV-2, and suggested that the bioactive component of the essential oils eucalyptol may act as possible inhibitor. Further research is necessary to determine its possible uses. The claimed method does not require the use of essential oils studied by Panikar. 
References by FLCCC, Fatima, Arslan, and Zhang teach methods that require the use of active agents not claimed. 
None of the references related to treating covid-19 show that claimed method steps can treat covid-19, and the applicant has not shown why data in these references are sufficient to show that claimed method is enabled for treating covid-19. Claimed method steps are materially different from methods used in the cited references. The data presented in the references and the specification does not show that the claimed method steps would have treated covid-19. Since the specification does not show any examples of the claimed method successfully treating covid-19, there would have been an undue burden in determining how to use the claimed method to treat a subject in need of treatment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the human body" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-12, and 15 are indefinite because the claims depend from claim 1 and incorporate indefinite limitations of claim 1. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
 Primary Examiner, Art Unit 1617